IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-03-00173-CV
 
In the Interest of B.T.B. and J.D.B.,
Minor Children
 
 

From the 82nd
District Court
Robertson County, Texas
Cause No. #
02-07-16,516-CV
 
 

MEMORANDUM 
Opinion

 




          Michelle
Briggs’s parental rights to her two children were terminated.  She appealed. 
In February, we abated her appeal and ordered the trial court to
determine if she was represented by counsel or if counsel should be
appointed.  The trial court held the
hearing as ordered.  The trial court
clerk filed a second supplemental Clerk’s Record which contained a document
entitled, “Agreed Dismissal of Appeal & Order Approving Settlement.”  This document reflects that Michelle
announced she would dismiss her appeal. 
She personally signed the document. 
The trial judge also signed it in approval.
There is nothing in the record that indicates
Michelle’s agreement to dismiss her appeal was not voluntary, intelligent, and
knowing.  Cf. Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003).
This appeal is dismissed.  See
Tex. R. App. P. 42.1.
 
                                                                   TOM
GRAY
                                                                    Chief
Justice
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Dismissed
Opinion delivered and filed July
 21, 2004
[CV06]